Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has filed Remarks on March 15th, 2022, amending claims 1, 2, 3, 5, 6, 7, 8, 10, and 11 and adding new claims 12 and 13. 
Regarding the objections to the claims, Applicant has amended the claims as suggested, rendering the objections in the previous Office Action moot.
Regarding the U.S.C. § 112(f) interpretation, Applicant has amended claim 1, causing the previous interpretation under 35 USC 112(f) to longer hold.
Regarding the U.S.C. § 103 rejection to claim 1, Applicant remarks that the art of Yamashita (Foreign Patent KR-100432222-B1) and Nam-Seong (US Patent No. 7758409) do not read on the amended claim. 
Applicant remarks that Nam-Seong does not teach the front of the air conditioner is an outlet. Examiner agrees with the Remark on the particular limitation language being referred to: “a front air outlet” but also notes that (1)  the “front” of the outer curved surface of the Applicant’s invention is somewhere between a “front” and a “bottom” and (2) the rejection relied on Yamashita (which teaches a front air outlet on an indoor unit of an air conditioning system) in view of Nam-Seong. Therefore, the arguments have been considered but are moot because the claim has been amended and has been addressed in the Office Action below. 
Regarding the U.S.C. § 103 rejection to claim 10, Applicant remarks that the combination of Nam-Seong and Yamashita in view of Xu (Foreign Patent CN-204830295-U) does not remedy the deficiencies of the amended claim 1. Therefore, the arguments have been considered but are moot because the claim has been amended and has been addressed in the Office Action below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 to 9 and 11 to 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US Patent No. 7758409) in view of Nam-Seong 김남성 (Foreign Patent KR-100432222-B1)
Regarding claim 1, Yamashita teaches an air conditioner (abstract) comprising: a main body (main body part 4, Fig. 2) comprising a front air outlet having a front opening (outlet assembly 5, column 9 lines 6 to 27) on the front side of the main body that is configured to guide an airflow out of the front side of the main body; and 
However, Yamashita does not expressly teach at least one side air guide member, the at least one side air guide member comprising: a side air inlet disposed adjacent to the front opening of the front air outlet and being configured to guide  at least a portion of the airflow from the front opening of the front air outlet to at least one of a left side and a right side of the air conditioner; and a side air outlet that is configured to guide the at least a portion of the airflow out of the at least one of the left side and the right side of the air conditioner.
[AltContent: textbox (Yamashita: Figure 2)]
    PNG
    media_image1.png
    576
    826
    media_image1.png
    Greyscale


Nam-Seong teaches discharge port 14 with additional structure on page 3 paragraphs 3 and 4 in attached translation) to provide an air conditioner that allows the user to selectively close some of the plurality of the discharge ports to solve the installation restrictions (see attached translation: page 2 paragraph 3) and prevent condensation on the wall or furniture of the building adjacent to the discharge port (see attached translation: page 2, paragraph 2).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the housing of Yamashita to include at least one side air guide member in view of the teachings of Nam-Seong to provide an air conditioner that allows the user to selectively close some of the plurality of the discharge ports to solve the installation restrictions and prevent condensation on the wall or furniture of the building adjacent to the discharge port, thereby yielding the predictable result of the at least one side air guide member comprising: a side air inlet (annotated Figure 4) disposed adjacent to the front opening of the front air outlet and being configured to guide at least a portion of the airflow from the front opening of the front air outlet to at least one of a left side and a right side of the air conditioner (see attached translation: page 3, paragraph 1; page 3 paragraph 5: In addition, the indoor unit according to the present invention is detachably coupled to the discharge port 14 is provided with a closing member 60 to close some of the plurality of discharge ports 14 according to the user's needs) and a side air outlet (annotated Figure 4) that is configured to guide the at least a portion of the airflow out of the at least one of the left side and the right side of the air conditioner (Figure 6, 50).
In other words, Yamashita teaches an air conditioner indoor unit that reads on most of the claimed limitations but does not expressly teach the at least one side air guide member. Nam-Seong teaches an indoor unit of an air conditioner that does not have a front air outlet as noted in Applicant’s Remarks but does teach a unit that blows air out of the sides that allows the user to selectively close some of the plurality of the discharge ports to solve the installation restrictions and prevent condensation on the wall or furniture of the building adjacent to the discharge port. Therefore, a person having ordinary skill in the art would have been motivated at a time before the invention was effectively filed to add at least one side air guide member to Yamashita for the same reasons which would yield the predictable result of the at least one side air guide member comprising: a side air inlet disposed adjacent to the front opening of the front air outlet and being configured to guide at least a portion of the airflow from the front opening of the front air outlet to at least one of a left side and a right side of the air conditioner and a side air outlet that is configured to guide the at least a portion of the airflow out of the at least one of the left side and the right side of the air conditioner.
[AltContent: textbox (Nam-Seong: Figures 1 and 2)]
    PNG
    media_image2.png
    391
    373
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    430
    441
    media_image3.png
    Greyscale

 

 
[AltContent: textbox (Nam-Seong: 
Annotated Figure  4)]
    PNG
    media_image4.png
    509
    604
    media_image4.png
    Greyscale

Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the at least one side air guide member is provided at a side of the main body, the side air outlet comprising air vents formed in the at least one side air guide member that are configured to direct the at least a portion of the airflow outwardly from the at least one of the left side and the right side of the air conditioner.
Nam-Seong further teaches wherein the at least one side air guide member (annotated Figure 4) is provided at a side of the main body (10),  the side air outlet (annotated Figure 4) comprising air vents (33 and 40) formed in the at least one side air guide member (annotated Figure 4) that are configured to direct the at least a portion of the airflow outwardly (see attached translation: page 3, paragraph 3) from the at least one of the left side (3) and the right side (3) of the air conditioner (10, Figures 2 and 3) to adjust the wind direction of the discharged air (see attached translation: page 3, paragraph 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the at least one side air guide member is provided at a side of the main body, the side air outlet comprising air vents formed in the at least one side air guide member that are configured to direct the at least a portion of the airflow outwardly from the at least one of the left side and the right side of the air conditioner in view of the further teachings of Nam-Seong to adjust the wind direction of the discharged air.
Regarding claim 3, as applied to claim 2, the combined teachings teach the invention as described above but do not expressly teach wherein the air vents in the at least one side air guide member from an air dispersion structure. 
Nam-Seong further teaches wherein the air vents (33 and 40) in the at least one side air guide member (annotated Figure 4) from an air dispersion structure (see attached translation: page 3, paragraph 3; understood that the air vents are the structure, annotated Figure 4) so that the discharged air is evenly distributed to the indoor space (see attached translation: page 3, paragraph 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the air vents in the at least one side air guide member from an air dispersion structure in view of the further teachings of Nam-Seong so that the discharged air is evenly distributed to the indoor space.
Regarding claim 4, as applied to claim 3, the combined teachings teach the invention as described above but do not expressly teach wherein the air dispersion structure comprises at least one of micropores, bubbles, louvers and fan blades.
Nam-Seong further teaches wherein the air dispersion structure comprises at least one of micropores, bubbles, louvers and fan blades (33 and 40 are louvers, see attached translation: page 3, paragraph 3; understood that the air vents are the structure, annotated Figure 4) to adjust the wind direction of the discharged air (see attached translation: page 3, paragraph 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the air dispersion structure comprises at least one of micropores, bubbles, louvers and fan blades in view of the further teachings of Nam-Seong to adjust the wind direction of the discharged air.
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the at least one side air guide member comprises an inner cavity, the side air inlet being continuous with the inner cavity
 Nam-Seong further teaches wherein the at least one side air guide member (annotated Figure 4) comprises an inner cavity (annotated Figure 4, see attached translation: page 3 paragraphs 3 and 4, Figure 2: box-shaped frame) the side air inlet (immediately after 14, annotated Figure 4) being continuous with the inner cavity (annotated Figure 4); 
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combine teachings to include wherein the at least one side air guide member comprises an inner cavity, the side air inlet being continuous with the inner cavity
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the side air inlet has an elongated shape and is arranged in proximity to a terminus of the front opening of the front air outlet. 
Nam-Seong further teaches wherein the side air inlet (annotated Figure 4) has an elongated shape (annotated Figure 4) and is arranged in proximity to a terminus of the air outlet (annotated Figure 4) so that the discharged air is evenly distributed to the indoor space (see attached translation: page 3, paragraph 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the side air inlet has an elongated shape and is arranged in proximity to a terminus of the air outlet in view of the further teachings of Nam-Seong so that the discharged air is evenly distributed to the indoor space; thereby yielding the predictable result of wherein the side air inlet has an elongated shape and is arranged in proximity to a terminus of the front opening of the front air outlet.
Regarding claim 7, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein a portion of the side air inlet extends into the front opening of the front air outlet, such that the side air inlet partially overlaps the front opening of the front air outlet.
However, Yamashita teaches an air conditioning unit that blows air out the front and bottom portion of the unit (Figure 3(b)) and does not provide airflow to the sides of the unit.
[AltContent: textbox (Yamashita: Figure 3(b))]
    PNG
    media_image5.png
    522
    454
    media_image5.png
    Greyscale

Nam-Seong further teaches an air conditioning unit that discharges air from the sides of the unit (Figures 1 and 2) to solve the installation restrictions (page 2 paragraph 3) and prevent condensation on the wall or furniture of the building adjacent to the discharge port (page 2, paragraph 2).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the air conditioner of the combined teachings to include side air discharge capability in view of the further teachings of Nam-Seong to provide an air conditioner that allows the user to selectively close some of the plurality of the discharge ports to solve the installation restrictions and prevent condensation on the wall or furniture of the building adjacent to the discharge port, thereby yielding the predictable result of wherein a portion of the side air inlet extends into the front opening of the front air outlet, such that the side air inlet partially overlaps the front opening of the front air outlet.
In other words, the combined teachings teach most of the claimed limitations as described in claim 1. Yamashita expressly teaches an air conditioning unit that blows air out the front and bottom portion of the unit while Nam-Seong expressly teaches an air conditioning unit that blows air out the sides of the unit to solve the installation restrictions and prevent condensation on the wall or furniture of the building adjacent to the discharge port. Because there is proper motivation to combine, it would have been obvious for a person having ordinary skill in the art to modify the combined teachings to include the ability to blow air out the sides of the unit to solve the installation restrictions and prevent condensation on the wall or furniture of the building adjacent to the discharge port. Additionally, because Yamashita describes a control panel and control mechanism that reside where one would attach the side air guide member to add side air flow capability to solve the installation restrictions and prevent condensation on the wall or furniture of the building adjacent to the discharge port, it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to build an enclosure to bypass the existing control panel and vent control mechanism that would allow air to flow from the front and bottom outlet of Yamashita towards the sides of the unit which would yield the predictable result of wherein a portion of the side air inlet extends into the air outlet, such that the side air inlet partially overlaps the air outlet.
Regarding claim 8, as applied to claim 1 at least one side air guide member.
Nam-Seong further teaches wherein air vents (33 and 40) are provided in an external side surface of the at least one side air guide member (annotated Figure 4) so that the discharged air is evenly distributed to the indoor space (see attached translation: page 3, paragraph 3) and to adjust the wind direction of the discharged air (see attached translation: page 3, paragraph 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein air vents are provided in an external side surface of the at least one side air guide member in view of the further teachings of Nam-Seong so that the discharged air is evenly distributed to the indoor space and to adjust the wind direction of the discharged air.
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the at least one side air guide member comprises a first side air guide member and a second side air guide member disposed at the left side and the right side of the main body, respectively.
Nam-Seong further teaches wherein the at least one side air guide member (annotated Figure 4) comprises a first side air guide member and a second side air guide member disposed at the left side and the right side of the main body (10), respectively (see attached translation: page 3 paragraph 1: the discharge part 14 is formed in the upper and lower and both sides of the rear panel, Figure 2) to provide an air conditioner that allows the user to selectively close some of the plurality of discharge ports to solve the installation restrictions (see attached translation: page 2 paragraph 3).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the at least one side air guide member comprises a first side air guide member and a second side air guide member disposed at the left side and the right side of the main body, respectively in view of the further teachings of Nam-Seong to provide an air conditioner that allows the user to selectively close some of the plurality of discharge ports to solve the installation restrictions.
Regarding claim 11, as applied to claim 1, the combined teachings teach the invention as described above and further teach further comprising an air guide board (Yamashita: 71 and 50) that is configured to open and close the front opening of the front air outlet (Yamashita: 26, column 13 line 12 to 13, column 9 lines 17 to 28) wherein when closed, the air guide board is configured to direct air flow toward the side air inlet of the at least one side air guide member. 
Nam-Seong further teaches the side air inlet of the at least one side air guide member (Figures 1 and 2; annotated Figure 4) to adjust the wind direction of the discharged air (see attached translation: page 3, paragraph 3).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the combined teachings to include the side air inlet of the at least one side air guide member in view of the further teachings of Nam-Seong to adjust the wind direction of the discharged air; thereby yielding the predictable result of wherein when closed, the air guide board is configured to direct air flow toward the side air inlet of the at least one side air guide member. 
In other words, Yamashita teaches panels (air guide boards) that open and close to block airflow from both a front and bottom portion of an outlet much like Applicant’s invention and additionally many of the limitations in claim 1 and claimed in claim 11. However, Yamashita does not teach the directing of air flow toward the side air inlet of the at least one side air guide member. Because Nam-Seong teaches at least one side air guide member as noted in claim 1, the combination would further yield the predictable result of forcing air out the sides of the air conditioner indoor unit: wherein when closed, the air guide board is configured to direct air flow toward the side air inlet of the at least one side air guide member.
[AltContent: textbox (Yamashita: Figure 3(b))]
    PNG
    media_image5.png
    522
    454
    media_image5.png
    Greyscale

Regarding claim 12, as applied to claim 11, the combined teachings teach the invention as described above and further teach wherein the air guide board (Yamashita: 71 and 50) is disposed at a terminus of the front opening of the front air outlet (Yamashita: Figure 3(b)).
Regarding claim 13, as applied to claim 11, the combined teachings teach the invention as described above and further teach wherein the air guide board (Yamashita: 71 and 50) comprises at least one of micropores, fan blades, louvers, and bubbles (Yamashita: column 9 lines 6 to 28, panel and horizontal flap respectively).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US Patent No. 7758409) in view of Nam-Seong 김남성 (Foreign Patent KR-100432222-B1) as applied to claim 1 in further view of Xu (Foreign Patent CN-204830295-U).
Regarding claim 10, the combined teachings teach the invention as described above but do not expressly teach wherein the at least one side air guide member is formed as a side plate of the air conditioner.
Xu teaches wherein the at least one side air guide member (10) is formed as a side plate (11, 14, 15, 16 is a sheet structure) of the air conditioner (Figure 1, see attached translation: page 5 paragraph 4) to have a structure which is easy to form (see attached translation: page 2 paragraphs 12 and 13).
[AltContent: textbox (Xu: Figure 1)]
    PNG
    media_image6.png
    421
    505
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the air conditioner of the combined teachings to include wherein the at least one side air guide member is formed as a side plate of the air conditioner in view of the teachings of Xu to have a structure which is easy to form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762